Citation Nr: 0315763	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  98-04 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bronchial asthma, for the period of May 31, 1996, 
to September 17, 2001; and in excess of 30 percent for 
bronchial asthma, on and after September 18, 2001.  



ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 16, 1993 to May 
30, 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a March 1997 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The RO granted entitlement to service connection for 
bronchial asthma and a 10 percent rating was assigned, 
effective from the date following the veteran's separation 
from service - May 31, 1996.  

In November 2001, the RO granted entitlement to an increased 
evaluation of 30 percent for bronchial asthma effective from 
September 18, 2001.  

The case has been forwarded to the Board for appellate 
review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record reflects numerous pulmonary function tests (PFT) 
have been conducted over the years to determine the severity 
of the veteran's service-connected bronchial asthma.  For 
example, a VA PFT report in September 2001 reflects 
complaints of shortness of breath and asthma attacks 3 -5 
times per week.  He walked a slow pace and a short distance.  
He experienced a loss of appetite and felt tired.  He used 
Albuterol without residual side effects.  Examination showed 
no evidence of wheezing, rhonchi, or crackles.  There was no 
evidence of clubbing, cyanosis, or edema.  PFT showed forced 
expiratory volume (FEV) in one second (FEV-1) of 66 percent 
of predicted value, and the ration of FEV-1 to FEV1/FEC) of 
58 percent.  The assessment was mild to moderate obstruction 
without significant improvement post bronchodilators.  

Based on the results of the September 2001 PFT, the veteran's 
10 percent rating for bronchial asthma was increased to 30 
percent.  

Subsequently dated treatment records include a VA PFT from 
January 2003.  FEV1 was 83 percent of predicted while 
FEV1/FVC ratio was 78 percent.  The veteran was admitted to a 
VA hospital on February 21, 2003, for exacerbation of asthma.  
He was discharged the following day.  In March 5, 2003, the 
veteran reported 2 mild episodes of asthma since his release 
from the hospital.  PFT conducted at that time found FEV1 of 
69.1 percent and an FEV1/FVC ration of 73 percent.  

It is the Board's determination that a contemporaneous 
respiratory examination would materially assist in the 
adjudication of the claim currently on appeal.  

In this case, the veteran's claim for service connection for 
asthma was filed in June 1996.  It is important to note that 
the criteria addressing the respiratory system were revised 
effective October 7, 1996.  Where the law and regulations 
change while a case is pending, the version more favorable to 
the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In this case, it is noted that the RO has never 
considered the "old" rating criteria which were in effect 
prior to the changes which became effective in October 1996.  

On remand, the RO should consider whether an additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).
2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers who have treated 
him for his bronchial asthma subsequent 
to the most recent treatment record from 
March 2003.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

4.  The RO should arrange for the veteran 
to be afforded a VA special respiratory 
examination in order to determine the 
nature and extent of severity of 
bronchial asthma.  The claims file, 
copies of the previous and revised 
criteria referable to rating respiratory 
diseases under 38 C.F.R. § 4.97 (prior 
and subsequent to Oct. 7, 1996,) and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated tests and studies 
should be performed.  The medical 
opinions expressed by the examiner should 
address the provided rating criteria.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure compliance 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, and its implementing regulation, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.  

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial rating in excess of 10 percent 
for bronchial asthma, for the period of 
May 31, 1996, to September 17, 2001, and 
in excess of 30 percent, on and after 
September 18, 2001.  In so doing, the RO 
should address the previous and amended 
criteria for rating bronchial asthma, and 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2002).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for increased evaluation.  38 C.F.R. 
§ 3.655 (2002).  Moreover, the governing regulation provides 
that failure to report without good cause shown for any 
examination in connection with a claim for increased rating 
will result in the denial of the claim.  38 C.F.R. § 3.655 
(2002); Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


